—Judgment, *73Supreme Court, New York County (William Wetzel, J.), rendered January 13, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility, identification, and defendant’s opportunity to divest herself of drugs and buy money prior to her arrest. The court’s Sandoval ruling was a proper exercise of discretion that balanced the need for the jury to consider prior crimes and false pedigree information bearing upon defendant’s credibility against the risk of prejudice (see, People v Walker, 83 NY2d 455, 459). Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.